  Case 1:20-cv-01386-RGA Document 7 Filed 10/15/20 Page 1 of 3 PageID #: 138




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ICON HEALTH & FITNESS, INC.,                       )
                                                    )
                    Plaintiff,                      )
                                                    )
          v.                                        )    C.A. No. 20-1386-UNA
                                                    )
 PELOTON INTERACTIVE, INC.,                         )
                                                    )
                    Defendant.                      )


                          PLAINTIFF ICON HEALTH & FITNESS INC.’S
                           MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff ICON Health and Fitness, Inc. (“ICON”) hereby respectfully moves this Court to

enter a preliminary injunction pursuant to 35 U.S.C. § 283 and Federal Rule of Civil Procedure

65(a), barring defendant Peloton Interactive, Inc. (“Peloton”) and Peloton’s officers, agents,

servants, employees and attorneys, all parent, subsidiary, and affiliate corporations and other

related business entities, and all other persons or entities acting in concert, participation, or

privity with one or more of them, and their successors and assigns, from:

         1.        Marketing, advertising, selling, and offering for sale within the United States

                   products with features that infringe claim 47 of United States Patent No.

                   7,166,062, including without limitation the “Auto-Follow Resistance” feature on

                   the Peloton Bike+;

         2.        Inducing other persons to market, advertise, sell, or offer for sale within the

                   United States products with features that infringe claim 47 of United States Patent

                   No. 7,166,062, including without limitation, the “Auto-Follow Resistance”

                   feature on the Peloton Bike+;




RLF1 24156343v.1
  Case 1:20-cv-01386-RGA Document 7 Filed 10/15/20 Page 2 of 3 PageID #: 139




         3.        Contributing to any acts of or by other persons marketing, advertising, selling, or

                   offering for sale within the United States products with features that infringe

                   claim 47 of United States Patent No. 7,166,062, including without limitation, the

                   “Auto-Follow Resistance” feature on the Peloton Bike+; and

         4.        Operating or facilitating the operation of the “Auto-Follow Resistance” feature of

                   any of its products, including the Peloton Bike+, that prior to the issue of the

                   requested preliminary injunction Peloton has sold, distributed, or made available

                   to any third person.

         The grounds for this motion are set forth in ICON’s opening brief in support of this

motion for preliminary injunction and the exhibits, declarations, and other materials submitted

herewith.

  OF COUNSEL:                                         /s/ Frederick L. Cottrell, III
                                                      Frederick L. Cottrell, III (#2555)
  David R. Wright                                     Christine D. Haynes (#4697)
  MASCHOFF BRENNAN GILMORE                            RICHARDS, LAYTON & FINGER, P.A.
    ISRAELSEN & WRIGHT PLLC                           920 N. King Street
  111 South Main Street, Suite 600                    Wilmington, Delaware 19801
  Salt Lake City, Utah 84111                          (302) 651-7700
  (801) 297-1850                                      cottrell@rlf.com
                                                      haynes@rlf.com
  Sterling A. Brennan
  Tyson K. Hottinger                                  Attorneys for Plaintiff
  MASCHOFF BRENNAN GILMORE
     ISRAELSEN & WRIGHT PLLC
  100 Spectrum Center Drive, Suite 1200
  Irvine, California 92618
  (949) 202-1900

Dated: October 15, 2020




RLF1 24156343v.1
  Case 1:20-cv-01386-RGA Document 7 Filed 10/15/20 Page 3 of 3 PageID #: 140




                                  CERTIFICATE OF SERVICE

         I hereby certify that true and correct copies of the foregoing document will be served on

Defendant Peloton Interactive, Inc. as follows:

                   BY HAND DELIVERY

                   Peloton Interactive, Inc.
                   c/o Corporation Service Company
                   251 Little Falls Drive
                   Wilmington, DE 19808


                                                     /s/ Christine D. Haynes
                                                     Christine D. Haynes (#4697)
                                                     Haynes@rlf.com




RLF1 24158830v.1
